DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nishida.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “means for injecting resin” in claim 1 and “means for suctioning air and injecting resin” in claim 2. “Means for injecting resin” is interpreted a piston, pressure pot, or pipes [0011] and [0013] or their equivalents. “Means for suctioning air and injecting resin” is interpreted as port in the mold [0055]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 5- 8 are rejected under 35 U.S.C. 103 as being unpatentable over Graf (PG-PUB 2015/0343717) in view of Nishida (English Translation of JP4414801). 
 Regarding claim 1, Graf teaches a method for producing a part by injecting resin into a woven fiber preform utilizing RTM, the method comprising the steps of (Claim 1):
shaping the preform (Figure 1a-1e); 
forming the preform (Figure 1f-1h and [0053], [0085]); and 
injecting resin into the preform by equipment comprising a mold, countermold, and means for injecting resin (Figure 9a-9d), 
wherein injecting resin into the preform comprises the steps of: 
injecting resin into the equipment (Figure 9b and [0081], [0083]-[0084]); 
closing the equipment by bringing one of the mold and the counter mold closer to the other of the mold and the counter mold (Figure 9c and [0084]); and
curing the preform [0006], [0084].

	Graf teaches the shaping and forming the preform can be performed in the same tool as the injection and molding of the preform [0037].
	Given that the mold tool is closed after the preform is shaped and formed (Figure 1g) and resin is injected into the mold tool when the mold is partially opened (Figure 9c and [0083]), one of ordinary skill in the art would have recognized that there would be an inherent step of partially opening the tooling, by moving the mold away from the countermould or vice versa.  

Graf does not teach pressurizing and heating the impregnated preform between the mold and countermold and by the mold and countermold. 
 
Nishida teaches a RTM process (Figure 1 and Page 2), wherein the upper and lower molds are closed, pressurized, and heated to cure the resin-infused preform (Page 3-4). 

Both Graf and Nishida teach a resin transfer molding process. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed curing step of Graf with the curing step of Nishida comprising pressurizing and heating the resin-impregnated preform, a functionally equivalent for curing a resin-impregnated fiber structure. 

	Regarding claim 2, Graf in view of Nishida teaches the process as applied to claim 1, wherein said steps of shaping the preform, forming the preform, and injecting resin into the preform are carried out by means of said equipment, said mold defining a cavity configured to implement the step of shaping of the preform (Graf, Figure 1d-1g and [0065]), and the equipment further comprising a vacuum connection and port (Graf, Figure 9a-9d, item 25 and [0081]). 

	Regarding claim 5, Graf in view of Nishida teaches the process as applied to claim 1, wherein the step of forming the preform comprises the substeps of closing the equipment and heating (Graf, [0053], [0070]) and heating and putting the preform under vacuum between the mold and counter mold (Graf, [0070]). 

Regarding claim 6, Graf in view of Nishida teaches the process as applied to claim 1, wherein the substep of partially opening is carried out by disposing a predetermined distance between the countermold and mold [0082], respectively, and the mold and countermold remaining substantially interlocked with one another (Graf, Figure 9b and [0081], [0083]). 
Graf in view of Nishida does not specifically teach extending the countermold by a predetermined distance. 
Given that there are only two options for disposing a predetermined distance between countermold and mold, either by extending the countermold or mold, it would have been obvious to one of ordinary skill in the art to have chosen either one of the two options to partially open the apparatus. 

	 Regarding claim 7, Graf in view of Nishida teaches the process as applied to claim 1, wherein the resin is injected through a port of the equipment (Graf, Figure 9d, item 25 and [0081]), and the vacuum is produced by suctioning air through another port (Graf, Figure 9d, item 24, and [0081]). 

	Regarding claim 8, Graf in view of Nishida teaches the process as applied to claim 1, wherein said steps are carried out by means of a single item of equipment (Graf, [0037]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Graf (PG-PUB 2015/0343717) in view of Nishida (English Translation of JP4414801), as applied to claim 1, in further view of Tsotsis (US 9,381,675). 
	Regarding claim 3, Graf in view of Nishida teaches the process as applied to claim 1, further comprising, before the step of shaping the preform, the steps of: sizing the preform (Graf, [0004], [0052]) and the preform is comprised of fabric or scrim of fiber mats (Graf, [0003]). 
Graf in view of Nishida does not teach producing the preform by weaving fibers. 
Tsotsis teaches a method for forming a preform utilizing fibrous materials and infusing the preform with resin through a process of resin transfer molding (Col 16, Ln 34050). Tsotsis teaches the preform comprises of a woven fabric (Col 6, Ln 1-10 and Col 11, Ln 14-30). 
Both Graf and Tsotsis teach preparing a fiber mat for a RTM process. It would have been obvious to substitute the fiber mat of Graf with the weave mat of Tsotsis, a functionally equivalent fiber mat for resin infusion. Therefore, one of ordinary skill in the art would have been motivated to incorporate a step of weaving fibers into the process of Graf. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Graf (PG-PUB 2015/0343717) in view of Nishida (English Translation of JP4414801), as applied to claim 1, in further view of Davies (PG-PUB 2002/0121720). 
	Regarding claim 4, Graf in view of Nishida teaches the process as applied to claim 1, wherein the step of shaping the preform comprises the substep of positioning the preform in the cavity of the mold (Graf, Figure 1f and [0053]). 
	Graf in view of Nishida does not teach humidifying the preform. 
	Davies teaches a process of preparing reinforcing mat comprising layers of reinforcing fibers, wherein hydroentangling is performed by using water jets (i.e., humidifying) to randomly orient staple fibers to the reinforcing fibers [0127]. Davies teaches utilizing the reinforcing mat for a resin-transfer molded part [0099]. 
	Both Graf and Davies teach utilizing reinforcing mat for producing an article through resin transfer molding. It would have been obvious to one of ordinary skill in the art to substitute the reinforcing mat of Graf with the reinforcing mat of Davies, a functionally equivalent reinforcing mat. Therefore, one of ordinary skill in the art would have been motivated to incorporate the hydroentangling process of Davies. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANA C PAGE/Examiner, Art Unit 1745